This is an action upon a note executed by the defendant and payable on 1 January, 1915.
The defendant offered to prove that at the time of the execution of the note an agreement was entered into between him and the plaintiff that the note should not be paid until two years from its date. This evidence was excluded, and the defendant excepted.
There was a verdict and judgment for the plaintiff, and the defendant excepted and appealed.
The evidence was properly excluded, because in direct contradiction of the terms of the writing. Walker v. Venters, 148 N.C. 388; Basnight v.Jobbing Co., 148 N.C. 350.
No error. *Page 899
Cited: Harvester Co. v. Parham, 172 N.C. 390 (c).